Citation Nr: 9905799	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  94-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
September 1973. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 decision by the 
Manchester, New Hampshire Regional Office (RO), which denied 
the veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes.  A notice of 
disagreement with this determination was received in January 
1994.  A statement of the case was issued in March 1994.  The 
veteran's substantive appeal was received in May 1994.  In 
March 1998, the Board remanded this matter to the RO for 
further development.  


FINDING OF FACT

The veteran failed to report for a VA psychiatric examination 
which was scheduled for August 26, 1998 for the purpose of 
fully evaluating the severity of any psychiatric or 
personality disorders found.  


CONCLUSION OF LAW

The veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes is denied.  38 C.F.R. 
§ 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded to the RO by the 
Board in March 1998 for further development.  Among other 
things, it was requested that VA general and psychiatric 
examinations be accomplished.  The Board points out that a 
psychiatric examination was necessary in order to determine 
what effect any disability found had on the veteran's ability 
to work and whether such disablement would be likely to 
improve.  Further, the Board noted in this remand that during 
the pendency of this appeal, VA amended its schedule for 
rating mental disorders, effective November 7, 1996, 61 
Fed.Reg. 52695-52702 (October 6, 1996), and pointed out that 
the new criteria were sufficiently different from those in 
effect prior to November 7, 1996.  As such, additional 
development was deemed warranted for the purposes of 
reevaluating the veteran's psychiatric (or personality) 
disability under the new criteria (this would have presumably 
included the accomplishment of a new psychiatric 
examination).

Thereafter, in a May 1998 letter (which was re-sent to the 
veteran's correct address in June 1998) the RO notified the 
veteran that he was going to be informed of the date, place, 
and time of a VA examination which was to be accomplished.  
The RO also informed the veteran that his cooperation was 
vitally important to a resolution of his claim, and that 
failure to cooperate might result in adverse consequences.  
The veteran was provided with a copy of 38 C.F.R. § 3.655.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b).  38 C.F.R. § 
3.655(a) (1998).  This paragraph provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original claim other than for 
compensation, the claim shall be denied. 38 C.F.R. § 3.655(b) 
(1998). 

A review of the file indicates that the veteran reported for 
a VA general medical examination scheduled on August 24, 
1998, but failed to report for his psychiatric examination 
scheduled for August 26, 1998.  It is noted that on August 
24th, the veteran indicated that due to time constraints he 
could not finish certain tests that examiners wanted to 
accomplish, but that since he was returning on August 26th 
for another examination, the tests could be done on that 
date.  However, although acknowledging that such was 
scheduled, the veteran failed to report for that psychiatric 
examination. 

The regulation is quite clear.  With respect to a claim for 
nonservice connected pension benefits, failure to report for 
a scheduled VA examination, without an adequate explanation, 
requires a denial of this claim.  The Board finds that good 
cause has not been shown or claimed with respect to the 
veteran's failure to attend the scheduled VA psychiatric 
examination.  Accordingly, the veteran's claim for 
entitlement to a permanent and total disability rating for 
pension purposes is denied.  38 C.F.R. § 3.655(a), (b) 
(1998).



ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

